United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   May 16, 2007

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 06-30384
                         Summary Calendar



                     UNITED STATES OF AMERICA,

                        Plaintiff-Appellee,

                              versus

                        CHARLES LEE GREEN,

                       Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
              for the Western District of Louisiana
                     USDC No. 6:02-CR-60053-1
                       --------------------

Before JOLLY, DENNIS, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Charles Lee Green appeals his 300-month sentence following

his guilty-plea conviction for distribution of cocaine base.

Green avers that (1) the district court erred in declining to

depart downward; (2) the district court’s statements at

sentencing showed that it treated the Guidelines as mandatory,

rather than advisory, in violation of United States v. Booker,

543 U.S. 220 (2005); (3) the district court erroneously applied




     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 06-30384
                                -2-

the “presumptively reasonable” appellate standard of review in

arriving at his sentence; and (4) his sentence was unreasonable.

     This court does not have jurisdiction to review the district

court’s denial of Green’s motion for a downward departure.      See

United States v. Hernandez, 457 F.3d 416, 424 (5th Cir. 2006).

However, we do have jurisdiction to review “whether the district

court’s imposition of a guideline sentence instead of a non-

guideline sentence was reasonable.”   See United States v.

Nikonova, 480 F.3d 371, 375 (5th Cir. 2007).

     Contrary to Green’s assertion, the record reflects that the

district court was aware that the Guidelines were advisory in

nature.   Accordingly, there was no Fanfan violation.   See United

States v. Walters, 418 F.3d 461, 463 (5th Cir. 2005) (explaining

that Fanfan error “is found where the district court applied the

mandatory Guidelines to enhance a defendant’s sentence absent any

Sixth Amendment Booker error”).

     The record further reflects that the district court properly

calculated the applicable guideline sentencing range and

considered the sentencing factors set forth in 18 U.S.C.

§ 3553(a).   See United States v. Mares, 402 F.3d 511, 518-20

(5th Cir. 2005).   Therefore, Green has not shown that the

sentence imposed by the district court was unreasonable.     See id.

     AFFIRMED.